DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 30 November 2021 in which claim 1 was amended to change the scope and breadth of the claims. Claims 1 and 8-16 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Objection
Applicant’s amendment, filed 30 November 2021, with respect to the rejection of claims 1, 8, 10-13, 15 and 16 under 35 U.S.C. § 103(a) as being unpatentable over Grassauer et al., Wang et al., Schultz et al. and Mossad; the rejection of claims 8, 9 and 14 under 35 U.S.C. § 103(a) as being unpatentable over Grassauer et al., Wang et al., Schultz et al., Mossad, Maruyama et al. and Reagan-Shaw et al., has been fully considered and is persuasive.
Claim 1 has been amended to replace the recitation “alleviating cold symptoms caused by” with “inhibiting infection”; and “orally administering said composition…under conditions such that infection by adenovirus is inhibited”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn. 

New & Modified Rejections
The following are new ground(s) or modified rejections.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The scope of adenovirus and sulfated polysaccharide claimed for inhibiting infection with adenovirus in a subject is much broader than what is disclosed in the instant Specification. Applicant has not provided a sufficient description of sulfated polysaccharides for inhibiting adenovirus, or an amount of sulfated polysaccharide and sialic acid “under such conditions such that infection by adenovirus is inhibited” as required by present claim 1.

The instant claims have been analyzed in accordance with the methodology for determining adequacy of written description, per MPEP 2163, section II: Section II 1) For each claim, determine what 

The analysis includes the following considerations:  (1) actual reduction to practice, (2) disclosure of drawings or structural chemical formulas, (3) sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure, (4) method of making the claimed invention, (5) level of skill and knowledge in the art, and (6) predictability of the art 

For each claim, determine what the claim as a whole covers
Claim 1 is directed to a method of inhibiting infection with adenovirus in a subject: providing a composition comprising effective amounts of a sulfated polysaccharide and a sialic acid, and orally administering said composition to said subject infected by an adenovirus under conditions such that infection by adenovirus is inhibited. 
The genus of viruses includes any adenovirus. The genus of compounds includes sialic acid and sulfated polysaccharides. 

Review the entire Application to understand how Applicant provides support for the claimed invention including each element and/or step:
(1) Actual reduction to practice: The specification discloses separately testing the antiviral activity of Astragalus Polysaccharide extract and fucoidan towards Ad36 (examples 2 and 3, respectively). The specification discloses “APS does not have strong antiviral activity against Ad36 (Fig. 3 and Fig. 4).” (p.29:7-13). At best, APS was found to have weak antiviral activity.
In example 3, fucoidan was determined to “not have strong antiviral activity against Ad36” (p.31). After testing for weaker antiviral activity, it was concluded “fucoidan does not have any antiviral activity” (p.32:3-9).
The specification discloses the use of APS, sulfated polysaccharides and resveratrol for the use in decreasing body fat, increasing lean body mass, alleviating the symptoms of colds, preventing the onset 
With respect to colds and cold viruses, the specification only identified APS as having weak antiviral activity. Fucoidan had no antiviral activity. There is no written support for using any sulfated polysaccharide or sialic acid, alone or in combination to inhibit infections with adenovirus. In addition, APS is not disclosed as sulfated. Therefore, there are no disclosed examples of a sulfated polysaccharide capable of inhibiting adenovirus, let alone a way to orally administer it to inhibit infection by adenovirus. 

(2) Disclosure of drawings or structural chemical formulas: No drawings or structural chemical formulas have been provided for APS or fucoidan. There are no drawings or information on the adenovirus receptor or receptor sites for binding to sulfated polysaccharides or sialic acid. 
 
(3) Sufficient relevant identifying characteristics such as complete structure, partial structure, physical and/or chemical properties and functional characteristics when coupled with a known or disclosed correlation between function and structure.
Johansson et al. (Antiviral Research, 2007, vol. 73, pp. 92-100, cited in PTO-892) teach the adenovirus family is classified into six species A-F, wherein species D is the largest with 31 different serotypes (p.92, first para). Johannson et al. teach Ad37 causes severe ocular disease and uses sialic acid saccharides as cellular receptors, whereas most other adenovirus serotypes use coxsackie adenovirus receptor (CAR) or membrane cofactor protein, CD46 as cellular receptors (p.92, second para). Ad37 not cause the common cold as previously claimed. In addition, the disease it causes is typically treated topically rather than orally as presently claimed (p.99, last para). While AD37 uses sialic acid as a cellular receptor, the virus is inhibited using multivalent sialic acid conjugates (p.93, first para). There is no evidence the virus can be inhibited using a monovalent monosaccharide, i.e. sialic acid itself. 

The mechanism by which Ad36 affected humans was still being determined at the time the invention was made. Wang et al. (Diabetes, 2008, vol. 57, pp. 1805-1813, cited in PTO-892).  Wang et al. found Ad36 infection increased glucose uptake by HSKM cells by increasing GLUT1 and GLUT4 gene expression and protein abundance, which is partially mediated by Ras-activated PI 3-kinase pathway and independent of insulin receptor signaling (p.1811, last para). Wang et al. teach further research is needed to elucidate the molecular and cellular pathways involved in Ad36-induced glucose uptake. 
	
(5) Level of skill and knowledge in the art: 
The level of skill in the art was low with respect to predicting the antiviral inhibitory activity of a compound/polysaccharide towards adenovirus. Adenovirus family is classified into six species A-F, wherein species D is the largest with 31 different serotypes. Each of these viruses cause different diseases via different cell-receptors, and are therefore inhibited by different substrates. The skilled artisan would not have been able to extrapolate known ligand/adenovirus binding for a specific serotype to another serotype within the same species, let alone different species of adenovirus. 

(6) Predictability of the art/(4) Method of making the claimed invention:
While Applicant has shown APS extract has weak antiviral activity against Ad36, its structure is unknown. Fucoidan is also a sulfated polysaccharide extract, but had no antiviral activity. In addition, little is known about how to inhibit Ad36, let alone the other species of adenovirus encompassed by the claimed genus. There does not appear to be any way to predict whether a sulfated polysaccharide (which can include any degree of sulfation, pattern of saccharide bonding, saccharide units, molecular weight, and 

III.	Determine whether there is sufficient written description to inform a skilled artisan that Applicant was in possession of the claimed invention as a whole at the time the application was filed.
See MPEP 2163, II, A, 3(ii), “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Applicant has only disclosed a single extract as having weak antiviral activity against a single serotype of adenovirus. This is not sufficient to show that Applicant was in possession for administering any sulfated polysaccharide/sialic acid to inhibit the claimed genus of adenovirus. 
As discussed above, because of the lack of structural information regarding adenovirus and how they bind to human cells, assays must be performed to determine if a compound will bind to a human receptor and inhibit adenovirus binding; or bind directly to the adenovirus. In addition, sulfated polysaccharide encompasses anything as small as five monosaccharides linked to each other or hundreds. They at least include any monosaccharide, any degree of sulfation, pattern of saccharide bonding, molecular weight, and type of branching. Thus, whether a sulfated polysaccharide will inhibit an adenovirus is unpredictable. In addition, it is not known what conditions these components would need to be administered “such that infection by adenovirus is inhibited” as required by present claim 1. 
The scope of adenovirus and sulfated polysaccharide claimed is much broader than what is disclosed in the instant Specification. 



Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623